Case 2:20-cv-12600-SJM-APP ECF No. 7-5, PageID.73 Filed 12/31/20 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                              IN THE EASTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION

Civil Action No. 20-CV-12600-SJM-APP

MICHIGAN GEOSEARCH, INC., a Michigan corporation,

                 Plaintiff,
                                                                         DECLARATION OF
                                                                        BRENT T. CALDWELL
                                                                          IN RESPONSE TO
                                                                        COURT’S ORDER TO
                                                                         SHOW CAUSE RE:
                                                                              SERVICE
vs.

TC ENERGY, INC., a Canadian corporation,

      Defendant.
_________________________________________________________/

                     DECLARATION OF BRENT T. CALDWELL
             IN SUPPORT OF PLAINTIFF’S RESPONSE TO COURT’S ORDER
               TO SHOW CAUSE RE: SERVICE AND REPORT OF SERVICE

        I, Brent T. Caldwell, submit this declaration based on my own personal knowledge, and, if

called to do so, I could testify competently to the matters stated herein:

1. I am an attorney licensed to practice law in the State of Texas and have been admitted to

      practice before this Court. I am an associate attorney with the law firm of Bayko, Prebeg,

      Faucett & Abbott PLLC located in Houston, Texas, and am one of the counsel for plaintiff

      appearing in the above-captioned matter.

2. Our firm engaged a company specializing in international process service, Crowe Foreign

      Services of Portland, Oregon (hereafter “Crow”; http://www.croweforeignservices.com/) to

      personally serve Defendant TC Energy, Inc. at Defendant’s corporate headquarters in Calgary,

      Alberta, Canada (https://www.tcenergy.com/about/contact/).


                                                  1
Case 2:20-cv-12600-SJM-APP ECF No. 7-5, PageID.74 Filed 12/31/20 Page 2 of 3




3. Through my efforts at effecting service, I learned that in Canada the equivalent of a registered

   agent for service of process was typically simply a management-level executive or corporate

   director. I found no other persons or entities designated by Defendant in Canada to receive

   service of process.

4. Crowe and other international process servers I interviewed reported that access to TC Energy,

   Inc.’s corporate headquarters in downtown Calgary, Canada, was tightly restricted due to strict

   COVID measures in place there, which the process servers believed would make personal

   service of TC Energy, Inc. difficult.

5. I attempted to find alternative service addresses for TC Energy, Inc.’s General Counsel and

   certain other executives and directors, but found no such information. The only addresses I

   found for TC Energy, Inc.’s General Counsel Mr. Keys and for other executives or directors

   listed on its website was the same corporate headquarters address in downtown Calgary.

6. In light of these facts, and after researching various international process servers to find one

   with the proper expertise and knowledge of service in Alberta, Canada, this firm retained

   Crowe to personally serve Defendant via its General Counsel Mr. Keys.

7. On December 17, 2020, Crowe wrote to reiterate Calgary’s stringent COVID rules making

   access to Defendant’s building difficult and seeking alternative addresses.

8. On December 23, 2020, Crowe again responded stating that due to COVID and the Christmas

   holiday there would be service delays.

9. I received no further word from Crowe until Monday of this week, December 28, 2020, when

   Crowe reported they had personally served Defendant’s General Counsel Patrick Keyes on

   December 23, 2020, and that a process server affidavit would follow.

10. Finally, today, Thursday, December 31, 2020, Crowe sent me the process server’s sworn,



                                                2
Case 2:20-cv-12600-SJM-APP ECF No. 7-5, PageID.75 Filed 12/31/20 Page 3 of 3
